


110 HRES 1301 IH: Calling upon the Government of Zimbabwe to

U.S. House of Representatives
2008-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1301
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2008
			Mr. Schiff submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling upon the Government of Zimbabwe to
		  postpone the run-off presidential election scheduled for Friday, June 27,
		  2008.
	
	
		Whereas President Robert Mugabe, leader of the Zimbabwe
			 African National Union-Patriotic Front (ZANU–PF), has controlled Zimbabwe for
			 the past 28 years;
		Whereas since 1998 Zimbabwe’s economic output has
			 decreased 40 percent and its unemployment is estimated at more than 80
			 percent;
		Whereas deteriorating social, economic, and political
			 conditions within the country have caused approximately 3,000,000 citizens to
			 leave Zimbabwe and seek refuge in neighboring nations;
		Whereas according to the Zimbabwe Election Commission
			 (ZEC), Morgan Tsvangirai, leader of the Movement for Democratic Change (MDC)
			 won 47.8 percent of the vote during the presidential elections on March 29,
			 2008, and President Mugabe won only 43.2 percent;
		Whereas according to the ZEC, since neither candidate won
			 over 50 percent, a runoff was declared;
		Whereas President Mugabe has made statements declaring his
			 refusal to step down regardless of the March 2008 election results or
			 runoff;
		Whereas over 900 people have been tortured and 87
			 confirmed dead since the announcement of a second round of elections;
		Whereas over 300 persons from the MDC have been arrested
			 and detained since the first round of elections;
		Whereas the escalating violence and resistance from the
			 ZANU–PF has forced Tsvangirai to pull out of the race and seek refuge at the
			 Dutch embassy;
		Whereas the death toll, violence, and instability in
			 Zimbabwe only continue to intensify;
		Whereas United Nations Secretary-General Ban Ki-moon has
			 asked Zimbabwe to postpone its run-off elections stating that a vote during the
			 current conditions would lack all legitimacy;
		Whereas the African Union (AU) and Southern African
			 Development Community (SADC) have been engaged in efforts to help end the
			 violence in Zimbabwe by appointing a mediator and contributing other resources,
			 including election observers;
		Whereas President Mugabe is in violation of his obligation
			 to the AU, breaking several of the principles outlined in article 3 and article
			 4 of the AU’s Constitutive Act; and
		Whereas Zimbabwean citizens, especially as members of the
			 AU, have a right to democratic freedoms, fundamental human rights, good
			 governance, and a just rule of law: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)calls upon the
			 Government of Zimbabwe to postpone the run-off presidential election scheduled
			 for Friday, June 27, 2008;
			(2)calls upon the
			 Government of Zimbabwe to reschedule the run-off election and to allow full and
			 unfettered access to international electoral monitors before, during, and after
			 the balloting;
			(3)states that in the
			 absence of a free and fair vote in a run-off election, the legitimacy of the
			 Mugabe regime has been so seriously undermined that Robert Mugabe must step
			 down;
			(4)calls upon the
			 African Union, consistent with its charter, to take immediate steps to sanction
			 politically, diplomatically, and economically the government of Robert Mugabe;
			(5)calls upon the
			 Southern African Development Community, consistent with its charter, to take
			 immediate steps to sanction politically, diplomatically, and economically the
			 government of Robert Mugabe;
			(6)urges the
			 Government of the Republic of South Africa to press the government of Robert
			 Mugabe to ensure that a new electoral runoff is conducted freely and fairly;
			 and
			(7)calls upon the
			 United Nations Security Council to take immediate steps to end the violence in
			 Zimbabwe, press the government of Robert Mugabe to ensure that a new electoral
			 runoff is conducted freely and fairly, and that in the absence of a free and
			 fair election, urge President Mugabe to step down.
			
